Citation Nr: 0117337	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-24 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.  

2.  Entitlement to an original compensable evaluation for 
hearing loss in the right ear.  

3.  Entitlement to an original compensable evaluation for 
residuals of recurrent right ankle strain.  

4.  Entitlement to an original compensable evaluation for 
residuals of left ankle strain.  

5.  Entitlement to service connection for dental disability 
for purposes of entitlement to outpatient dental treatment by 
the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 30, 1966, to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January and 
March 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  In his 
substantive appeal, the veteran requested a hearing before a 
member of the Board at the RO, but in a statement dated in 
January 2001, he canceled his hearing request.  

In view of the disposition of this appeal, the issue of 
entitlement to a 10 percent rating under the provisions of 
38 C.F.R. § 3.324 (2000) is raised.  That issue is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's amended claim for service connection for 
hearing loss in both ears and for dental disability was 
received in January 2000.  

3.  The veteran's left ear hearing loss preexisted service 
and did not undergo an increase in severity during service.  

4.  The veteran is not shown to be totally deaf in both ears 
and has level VI hearing in the right ear; his nonservice-
connected left ear hearing is considered normal for rating 
purposes.  

5.  Service-connected residuals of right ankle sprain are 
manifested by morning stiffness and soft tissue swelling on 
X-ray examination, but there is normal range of motion of the 
ankle without evidence of arthritis, instability, or other 
functional impairment.  

6.  Service-connected residuals of left ankle strain are 
manifested by morning stiffness, X-ray evidence of ankle 
sprain, and soft tissue swelling, but there is normal range 
of motion of the ankle without evidence of arthritis, 
instability, or other functional impairment.  

7.  The veteran did not sustain dental trauma or loss of 
substance of the body of the maxilla or mandible due to non-
periodontal disease during service.  There is no competent 
evidence demonstrating that he acquired any form of 
periodontal disease in service or that his post service 
dental problems are attributable to service or to any 
incident of service origin.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.102, 3.304, 
3.306, 3.385 (2000).  

2.  The criteria for an original compensable rating for right 
ear hearing loss have not been met at any time since the 
effective date of the grant of service connection.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(to be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2000).  

3.  The criteria for an original compensable rating for 
residuals of recurrent right ankle strain have not been met 
during any period since the effective date of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 4.3, 4.31, 4.71a, Diagnostic Code 5271 
(2000).  

4.  The criteria for an original compensable rating for 
residuals of left ankle strain have not been met during any 
period since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 4.3, 4.31, 4.71a, Diagnostic Code 5271 
(2000).  

5.  Service connection for dental disability for purposes of 
entitlement to VA outpatient dental treatment is not 
warranted.  38 U.S.C.A. §§ 1110, 1712 (West Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.102, 3.381, 17.161 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for left ear hearing loss

The veteran's amended claim for service connection for 
hearing loss in both ears was received in January 2000.  

The evidence of record shows that the veteran's military 
occupational specialty (MOS) during service was heavy vehicle 
driver and that following service prior to 1996, he worked as 
a construction worker.  His original claim for compensation 
benefits indicates that he worked as a heavy equipment 
operator from June 1988 to August 1996.  

The service medical records show that when the veteran was 
examined for service entrance in April 1966, his pure tone 
thresholds (in decibels) were -5(10), -10(0), 45(55), 50(60), 
45(50), and 30(40) in the left ear at 500, 1,000, 2,000, 
3,000, 4,000, and 6,000 Hertz.  (The figures in parentheses 
are based on International Standards Organization (ISO) 
standards to facilitate data comparison.  American Standards 
Association (ASA) standards were used in service medical 
records until November 1967.)  

The definition of hearing loss disability is contained in the 
provisions of 38 C.F.R. § 3.385 (2000).  Under the provisions 
of 38 C.F.R. § 3.385, hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when  the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition thresholds using the Maryland CNC 
Test are less than 94 percent.

As a hearing deficit was shown in the left ear by the 
audiometric data recorded at service entrance, the 
presumption of soundness is not applicable.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

When the veteran was examined for separation in February 
1970, his pure tone thresholds (in decibels) were 20, 10, 45, 
45, 45, and 45 in the left ear at 500, 1,000, 2,000, 3,000, 
4,000, and 6,000 Hertz.  

On a VA audiology evaluation in February 2000, the veteran's 
pure tone thresholds (in decibels) were 50, 60, 75, 75, and 
80 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  The veteran 
reported that he had had decreased hearing since the 1970's 
and had worn hearing aids since the early 1980's.  He said 
that he had been treated for an ear infection the previous 
year, which apparently resolved.  The diagnosis was sloping 
mild to severe sensorineural hearing loss.  These findings 
demonstrate that the veteran has a current left ear hearing 
disability as defined in 38 C.F.R. § 3.385.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Although clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service or peacetime 
service after December 31, 1946, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

The competent medical evidence shows that the veteran's left 
ear hearing loss preexisted service and did not increase in 
severity during service.  Although there was some increase in 
his threshold levels at 500 and 1,000 Hertz by the time he 
was discharged from service, his hearing remained within 
normal limits at those thresholds.  On the other hand, his 
hearing thresholds at 2,000, 3,000, and 4,000 Hertz actually 
improved somewhat during service, and decreased only slightly 
at 6,000 Hertz.  The average pure tone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz on the left at service entrance 
was 41 (using the ISO figures in parentheses); the average 
pure tone threshold for these frequencies at service 
separation was 36.  The average pure tone threshold for all 
frequencies tested at service entrance (using the ISO figures 
in parentheses) was 36; the average pure tone threshold for 
these frequencies at service separation was 35.  

There is simply no showing of an increase in severity of the 
left ear hearing loss during service.  Although the veteran's 
left ear hearing loss was significantly worse when he was 
evaluated by VA in February 2000, these results were obtained 
at a time too remote from service to demonstrate that any 
such increase in severity was attributable to service, 
especially in light of the findings at separation that showed 
no increase in severity.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (citing 38 C.F.R. § 3.306(b)) 
(prolonged period without medical complaint may be 
considered, along with other factors concerning veteran's 
health and medical treatment during and after service, as 
evidence of whether a preexisting condition was aggravated by 
service.)  

Although sensorineural hearing loss was diagnosed by VA in 
February 2000, there is no audiometric data or other medical 
evidence to show that any preexisting left ear sensorineural 
hearing loss was aggravated to a degree sufficient to warrant 
service connection on a presumptive basis under the 
provisions of 38 U.S.C.A. § 1112(a) (West 1991) and 38 C.F.R. 
§ 3.309(a) (2000).  See Splane v. West, 216 F.3d 1058, 1068-
69 (Fed. Cir. 2000) (Congress intended to include preexisting 
conditions in the presumption of service incurrence under 
38 U.S.C.A. § 1112(a)).  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for left ear hearing loss must be denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)).  

B.  Compensable rating for right ear hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability for 
unilateral service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  If impaired hearing is service-connected in 
only one ear and the claimant is not totally deaf in both 
ears, in order to determine the percentage evaluation from 
38 C.F.R. § 4.85, Table VII, the nonservice-connected ear 
will be assigned a Roman Numeral designation for hearing 
impairment of I; that is, hearing in the nonservice-connected 
ear will be considered normal).  See 38 C.F.R. § 4.85(f).  

On a VA audiological evaluation in February 2000, pure tone 
thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

55
65
80
80
LEFT

60
75
75
80

Pure tone threshold levels averaged 70 decibels for the right 
ear and 73 decibels for the left ear.  Speech audiometry 
using the Maryland CNC word list revealed speech recognition 
ability of 80 percent in each ear.  The diagnosis was 
bilateral mild to moderate sensorineural hearing loss.  Thus, 
the veteran is not shown to be totally deaf in both ears.  

Using Table VI of 38 C.F.R. § 4.85, the veteran's hearing 
loss in the right ear equals level IV impairment.  When that 
level of impairment is evaluated using Table VII, a 
noncompensable evaluation results because the left ear is 
held normal at level I.  Although the veteran's hearing loss 
pattern in the service-connected right ear meets the 
provisions of 38 C.F.R. § 4.86(a), which involve the 
evaluation of a certain exceptional pattern of hearing 
impairment, the result is the same.  The provisions of § 
4.86(a) are as follows:  

When the puretone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  (Emphasis 
added.)  

Using Table VIa of 38 C.F.R. § 4.85, the veteran's pure tone 
threshold average in his right ear of 70 decibels equates to 
level VI hearing in that ear.  Level VI hearing in the 
service-connected right ear and level I hearing in the 
nonservice-connected left ear also equate to a zero percent 
evaluation under the rating schedule.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (Table VII).  

The Board observes that the veteran's hearing loss pattern in 
his right ear did not meet the exceptional pattern of hearing 
impairment described in 38 C.F.R. § 4.86(b), which prescribes 
the same procedure for evaluating hearing loss set forth in 
subsection (a) when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for a compensable 
evaluation for service-connected hearing loss in the right 
ear must be denied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107(b)).   

C.  Compensable ratings for residuals of left ankle strain 
and for recurrent right ankle strain

The service medical records show that complaints or findings 
referable to ankle disability were not shown when the veteran 
was examined for service entrance.  He was seen initially in 
February 1968, when he sprained his right ankle while 
stepping sideways.  A soft cast was applied.  He was seen 
again in November 1969 with a complaint of a sprained right 
ankle while avoiding a rockslide.  No rocks hit his ankle.  
He reported that he had jumped from a high to a lower level 
and landed flat footed.  Movement of the ankle was restrained 
due to pain.  When seen a few days later, he complained of 
broken veins in the right foot, but examination of the foot 
showed nothing except that the ankle remained swollen with a 
slight amount of bruising.  X-rays of the ankle were 
negative, except for a possible small chip fracture that 
could not be seen.  

The right ankle remained symptomatic for about six weeks 
following the second injury.  In December 1969, the veteran 
was evaluated in the orthopedic clinic for a complaint of 
chronic pain of the right ankle, together with recurrent 
ankle swelling and "buckling."  However, when examined in 
the orthopedic clinic, the right ankle was no longer 
symptomatic.  The impression was old right ankle sprain, and 
the veteran was returned to duty with an Ace bandage.  

The veteran also presented in November 1968 with a chief 
complaint of pain in the left ankle with a moderate amount of 
swelling.  He said that he had caught his ankle in the track 
of a D-7 dozer.  An examination revealed a moderate amount of 
swelling.  He could move his toes slightly.  The swelling was 
centered at the joint of the tibia-fibula and the tarsals of 
the left ankle.  There was no discoloration.  There was 
slight swelling along the 1st and 2nd metatarsal shafts.  X-
rays of the ankle were negative.  A walking cast was applied, 
and he was placed on light duty for two weeks.  The cast was 
removed two weeks later, but it was felt that he should keep 
an Ace bandage handy.  

The veteran's separation examination in February 1970 was 
negative for complaints or findings of any ankle disability.  

The record shows that the veteran's original claim for 
service connection for his ankle disorders was received in 
June 1999.  A rating decision dated in January 2000 granted 
service connection for residuals of recurrent right ankle 
strain and assigned a noncompensable rating under Diagnostic 
Code 5271, effective from the date of receipt of the 
veteran's claim for service connection in June 1999.  The RO 
also granted service connection for residuals of left ankle 
strain and assigned a noncompensable rating also under 
Diagnostic Code 5271 from the same date.  The veteran 
disagreed with the evaluations assigned.  

The veteran's claim for a higher evaluation for his ankle 
disabilities is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  In these circumstances, the rule in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

However, the evidence does not show that compensable 
evaluations are warranted.  On VA examination in December 
1999, the veteran had dorsiflexion of both ankles to 20 
degrees and plantar flexion of both ankles to 45 degrees.  
Normal subtalar motion was observed.  Normal dorsiflexion of 
the ankle is from zero degrees to 20 degrees, while normal 
plantar flexion is from zero degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2000).  

Moreover, there was no showing of significant pathology 
affecting either ankle such as to warrant a compensable 
evaluation, even when the disability factors considered in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000).  There is no 
evidence that pain significantly limits functional ability 
during flare-ups or on repetitive use over a period of time, 
nor is there any indication that the ankles exhibit weakened 
movement, excess fatigability or incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  On VA examination in 
December 1999, the veteran stated that prior to 1996, he had 
worked as a construction worker.  He complained of stiffness 
in both ankles when he first arose in the morning.  After 
about 15 minutes of ambulation, however, the stiffness 
subsided.  He reported that he had an occasional episode of 
swelling in the ankles.  However, he said that he had not 
worked since 1996 and this had not been a problem.  Rather, 
it was more of a problem when he was doing construction work 
and was on his feet most of the day. 

The Board observes that there is no evidence in this case 
that the veteran has even painful motion of his ankles beyond 
some brief morning stiffness.  Although he contends that his 
ankles hurt all the time, especially when he walks, 
functional loss due to pain must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(quoting 38 C.F.R. § 4.40).  The examination does not confirm 
the presence of such functional loss.  

On examination in December 1999, the veteran was found to be 
well developed and well nourished.  His gait was normal.  He 
had no swelling, effusion, or tenderness in either ankle.  
The anterior drawer test was negative, bilaterally.  The 
examiner found no evidence of instability in either ankle.  
The posterior tibial and dorsalis pedis pulses were palpable 
on the right, while only the posterior tibial pulse was 
palpable on the left.  The examiner said that X-rays of the 
right ankle revealed no narrowing of the articular cartilage 
or osteophyte formation, nor were any fractures or 
dislocations seen.  X-rays of the left ankle were similarly 
interpreted, except that tiny ossicles were seen at the tip 
of the lateral malleolus confirming that the veteran had a 
prior sprain of the lateral collateral ligament.  The 
radiologist interpreted the ankle X-rays as showing no bony 
abnormality but found that they visualized minimal soft 
tissue swelling, bilaterally.  The clinical diagnostic 
impressions were status post sprain of the right ankle with 
no evidence of residual arthritis or instability and status 
post sprain of the left ankle with no evidence of residual 
instability or arthritic change.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
As the evidence does not show that the criteria for a 
compensable evaluation have been met with respect to either 
ankle, the claims for compensable ratings for the service-
connected ankle disabilities must be denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)).  

D.  Service connection for dental disability for treatment 
purposes

The service dental records indicate that on his initial 
dental examination in July 1966, the veteran's upper right 
third molar (tooth #1), upper left third molar (#16), lower 
left third molar (#17), and lower right third molar (#32) 
were missing or not erupted.  Teeth #4 and 13 were said to be 
rotated 180 degrees.  Teeth #2, 3, 7, 8, 14, 15, 18, 19, 30 
and 31 were said to be carious.  Tooth #29 was found to be 
carious and nonrestorable and was apparently extracted in 
October 1969.  

Although tooth #3 was filled in November 1969, service 
connection is not warranted for the tooth because it was 
noted to be carious but restorable at service entrance.  
38 C.F.R. § 3.381(d)(3).  As the veteran was discharged from 
service in February 1970, less than 180 days following 
service, new caries could not have developed in the tooth 180 
days or more after the tooth was filled.  Id.  

On separation examination in February 1970, teeth #1, 17, and 
29 were said to be missing, and tooth #19 was found to be 
nonrestorable.  Teeth #1 and 17 were noted to be missing or 
not erupted at service entrance and therefore may not be 
service connected, regardless of treatment during service.  
38 C.F.R. § 3.381(d)(6).  Teeth #2, 14, 15, 18, 30 and 31 
were said to be restorable, but service connection is not 
warranted for these teeth because it is not shown that these 
teeth were filled during service and that new caries 
developed 180 days after any such tooth was filled.  
38 C.F.R. § 3.381(d)(3).  

There is no showing of any dental trauma in service.  
Although tooth #19 was carious at service entrance and found 
to be nonrestorable while on active duty, the tooth was not 
in fact extracted during service.  In these circumstances, 
service connection is not warranted for that tooth.  
38 C.F.R. § 3.381(d)(4).  Although tooth #29 appears to have 
been extracted during service, service connection is 
nevertheless precluded because teeth noted to be 
nonrestorable at service entrance may not be service 
connected regardless of treatment during service.  38 C.F.R. 
§ 3.381(d)(5).  

On VA dental examination in February 2000, the veteran 
reported that he had had routine dental care while on active 
duty.  He did not remember having any teeth extracted in 
service.  Examination of the temporomandibular joint revealed 
a right and left lateral excursion of 7 millimeters each.  
There was a vertical excursion of 48 millimeters with minimal 
popping of the left temporomandibular joint with no pain.  He 
had a protrusive excursion of the mandible of 5 millimeters.  
There was no noticeable interference with speech or 
mastication.  There was no displacement of the mandible on 
closure or occlusion.  There was no palpable tenderness to 
the muscles of mastication.  There were no scars in and 
around the maxilla and mandible.  There were no intra-oral 
lesions.  There was no muscle injury or loss of oral or 
perioral tissues other than the teeth of the peridontium.  

The replaceable missing teeth were #4, 12, 13, 14, 15, 19, 
23, 24, 25, 26, 29 and 31.  The non-replaceable missing teeth 
were #16 and 17.  The veteran had dental caries in teeth #8, 
9, 18 and 30.  These teeth were restorable.  He had a lower 
removable partial denture.  He had chronic periodontitis with 
generalized gingival inflammation and moderate horizontal 
bone loss.  No other bone loss was present.  There was no 
loss of sensation or motor activity involving the 5th, 7th, 
9th, 10th, 11th, or 12th cranial nerves.  Radiographic findings 
were said to be normal and consistent with the foregoing 
findings.  

Under 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161(a), 
entitlement to "Class I" outpatient dental treatment by VA 
is only available to a veteran having a service-connected 
compensable dental disability.  Under 38 C.F.R. § 3.381(a), 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, as provided in 
38 C.F.R. § 17.161.  The term "periodontal disease" in 
§ 3.381(a) encompasses such terms as "gingivitis," 
"Vincent's disease," and "pyorrhea" previously included in 
or suggested by 38 C.F.R. § 4.149, which was the predecessor 
regulation.  See 62 Fed. Reg. 8201, 8203 (1997).  Moreover, 
"loss of the alveolar process as a result of periodontal 
disease . . . is not considered disabling."  Note to 
38 C.F.R. § 4.150, Diagnostic Code 9913 (2000).  

Entitlement to "Class I" outpatient dental treatment is not 
warranted in this case because the veteran does not have a 
service-connected compensable disability.  

Entitlement to "Class II" outpatient dental treatment by VA 
is predicated on the existence of a service-connected 
noncompensable dental disability shown to have existed at the 
time of discharge from service that took place after 
September 30, 1981.  38 C.F.R. § 17.161(b).  See Mays v. 
Brown, 5 Vet. App. 302 (1993) (veteran's final separation 
from service occurred in June 1982).  As previously 
indicated, the veteran was discharged from service in 
February 1970, and his original claim for service connection 
for dental disability for treatment purposes was not received 
until January 2000.  There is, moreover, no competent medical 
evidence to show that he had any noncompensable dental 
disability at the time of his separation from service in 
February 1970.  The veteran as a lay person is not competent 
to render any such diagnosis himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay witness is 
competent to describe visible symptoms but is not competent 
to offer evidence requiring medical knowledge such as a 
diagnosis or etiological opinion).  

As indicated above, there is no evidence whatsoever that the 
veteran acquired a dental disability or the loss of any tooth 
due to combat wounds or service-incurred trauma.  He is thus 
ineligible for "Class II(a)" outpatient dental treatment by 
VA.  See 38 C.F.R. § 17.161(c).  Because the facts of this 
case preclude entitlement to VA outpatient dental treatment 
on any other basis, see 38 C.F.R. § 17.161(d)-(j), the Board 
concludes that service connection for dental disability for 
purposes of entitlement to VA outpatient dental treatment is 
not warranted.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for dental disability for purposes of entitlement 
to VA outpatient dental treatment must be denied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)).  

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  With an exception noted below, the 
veteran and his representative were notified in the September 
2000 statement of the case of the provisions law relied on, 
the facts developed in this case, and of the reasoning used 
in reaching a decision on the issues in this case.  

No other sources of relevant medical evidence have been 
identified that could aid in the equitable resolution of this 
appeal.  The veteran was afforded VA examinations in December 
1999 and in February 2000 addressing all of his claims.  
There is no indication that the veteran's current left ear 
hearing loss was acquired as a result of service, especially 
in light of the audiometric data reflected in the service 
medical records and the large expanse of time that separates 
his service from the recent findings on audiology evaluation.  
With respect to his claim for an increased rating for right 
ear hearing loss, disability ratings for hearing loss are, as 
noted above, determined by the mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. at 349.  It is acknowledged that the 
veteran has worn hearing aids for many years.  However, under 
38 C.F.R. § 4.85(a), examinations for hearing impairment for 
VA purposes are required to be conducted without the use of 
hearing aids.  The fact that hearing aids may be required is 
therefore irrelevant, since the audiology evaluation is 
designed to measure the best residual uncorrected hearing.  
See 64 Fed. Reg. 25,202, 25,204 (1999) (Comment to final rule 
effective June 10, 1999).  

With respect to the claims for compensable rating for his 
service-connected ankle disabilities, the Board notes that 
the VA examination in December 1999 did not reflect objective 
indicia of pathology such as to warrant a compensable rating 
for either ankle.  It is a requirement of the rating schedule 
that in the absence of a zero percent rating under the 
applicable diagnostic code (here, Diagnostic Code 5271), the 
criteria for a compensable rating must be met, not just 
approximated.  38 C.F.R. § 4.31.  

In the statement of the case, the RO set forth the provisions 
of 38 C.F.R. § 4.149, which were felt to govern the veteran's 
dental claim.  The specific section cited was removed by an 
amendment to the rating schedule that became effective on 
June 8, 1999.  See 64 Fed. Reg. 30,392-30,393 (1999).  Under 
38 C.F.R. § 4.149 as previously in effect, service connection 
for the dental conditions listed therein was available solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  However, 
because the dental conditions listed in former Section 4.149 
were not evaluated for compensation, but only to determine 
eligibility for treatment, it was felt more appropriate to 
list them in Part 3 of title 38 of the Code of Federal 
Regulations, which contains the general rules for determining 
service connection.  62 Fed. Reg. 8201, 8202 (1997).  It was 
therefore proposed to list the noncompensable dental 
conditions in 38 C.F.R. § 3.381(a) and to delete Section 
4.149.  Id.  64 Fed. Reg. 30,392, 30,393 (1999).  The 
provisions of 38 C.F.R. § 3.381(a) have been set forth above.  
Although the citation to the proper provision of the Code of 
Federal Regulations was misstated, it is clear that in the 
context of this case, the substantive law was accurately set 
forth.  Accordingly, no harm accrued to the veteran from what 
amounted to a typographical error in citing the controlling 
law.  

There is no indication in the record that there is evidence 
that could be secured that would alter in the least the 
record upon which this appeal turns.  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Service connection for hearing loss in the left ear is 
denied.  

An original compensable evaluation for hearing loss in the 
right ear is denied.  

An original compensable evaluation for residuals of left 
ankle strain is denied.  

An original compensable evaluation for residuals of recurrent 
right ankle strain is denied.  

Service connection for dental disability for purposes of 
entitlement to VA outpatient dental treatment is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

